Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 15, 18-20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nagaraj et al. in U.S. Patent No. 10,524,213 B2 (of record), hereinafter referred to as Nagaraj, in view of Seol et al. in Pub. No. US 2014/0185481 A1 (cited by the applicant of record), hereinafter referred to as Seol.
 	Regarding claim 1, Nagaraj discloses a communication method (FIG. 7) implemented at a terminal device (UE), comprising: receiving with the terminal device a plurality of sets of power control parameters from a network device (eNB), each of the plurality of sets being associated with a corresponding one of a plurality of active links for the terminal device; and selecting with the terminal device, based on an active link for the terminal device, one of the plurality of sets of power control parameters for uplink transmit power control, the active link for the terminal device being included in the set of active links that is associated with the selected set of power control parameters (col. 9, lines 4-27, col. 9, line 34- col. 10, line 3, col. 12, line 60 to col. 13, line 7, col. 14, lines 13-46, and FIG. 7).
 	Nagaraj differs from the claim, it does not disclose that each of the plurality of sets being associated with a corresponding one of a plurality of sets of candidate beam patterns for the terminal device; and selecting, based on a beam pattern for the terminal device, one of the plurality of sets of power control parameters for uplink transmit power control, the beam pattern for the terminal device being included in the set of candidate beam pattern that is associated with the selected set of power control parameters.  However, Nagaraj does disclose that the set of 
 	Seol, for example, from the similar field of endeavor, discloses the same features of having each of the plurality of sets being associated with a corresponding one of a plurality of sets of candidate beam patterns for the terminal device; and selecting, based on a beam pattern for the terminal device, one of the plurality of sets of power control parameters for uplink transmit power control, the beam pattern for the terminal device being included in the set of candidate beam pattern that is associated with the selected set of power control parameters (paragraphs [0076]-[0079], [0093]-[0094], [0098], FIG. 8A and FIG. 8B), which can be easily adopted by one of ordinary skill in the art to implement in the method of Nagaraj to provide conventional mapping between power control parameters and beam patterns for uplink transmit power control to further enhance the system capability and performance.
 	Regarding claim 4, Nagaraj in view of Seol disclose further step, comprising: receiving from the network device a rule regarding the association between each of the plurality of sets of power control parameters and the corresponding one of the plurality of sets of candidate beam patterns for the terminal device (paragraphs [0069] and [0074] in Seol).
 	Referring to claims 5 and 6, Nagaraj in view of Seol fail to disclose that the plurality of sets of candidate beam patterns each include one candidate beam pattern or a plurality of candidate beam patterns for the terminal device, and each of the plurality of sets of power control parameters is associated with the one candidate beam pattern or the plurality of candidate beam 
 	Regarding claim 7, Nagaraj in view of Seol disclose that the corresponding set of candidate beam patterns indicates a predetermined range of a beam width (paragraphs [0012]-[0014], [0103]-[0104] in Seol).
 	Regarding claims 15, 18-20, claims 15, 18-20 are rejected for substantially same reasons as claims 1, 4-6, except each claim is perform on the network device perspective instead of terminal device.
 	Regarding claim 27, claim 27 is rejected for substantially same reason as claim 1, except the claim is in an apparatus claim format (FIG. 4 in Nagaraj, FIG. 5 in Seol). 	
Response to Arguments
Applicant's arguments filed April 5, 2021 have been fully considered but they are not persuasive.  
 	In the remarks, the applicant mainly argued that the cited text in paragraphs [0076]- [0079], [0093]-[0094], [0098], FIG. 8A and FIG. 8B of Seol do not disclose the feature of “selecting one of a received plurality of sets of power control parameters for uplink transmit power control, where the selecting is done at and/or with a terminal device” as claimed in independent claims 1 and 27.  The applicant further argued that step 835 of Fig. 8B (referenced in cited paragraph [0098] of Seol) describes how a MS "determines an UL Tx power value of which the gain difference value is compensated." As explicitly taught by Seol, "[t]he operation of determining the UL Tx power value includes compensating the path loss value in consideration 
 	The examiner respectfully disagrees for the following reasoning:
 	The feature of “selecting one of a received plurality of sets of power control parameters for uplink transmit power control, where the selecting is done at and/or with a terminal device” is taught by the primary reference in Nagaraj.  The secondary reference in Seol is actually relied upon for the teaching of having “each of the plurality of sets of power control parameters being associated with a corresponding one of a plurality of sets of candidate beam patterns for the terminal device; and selecting, based on a beam pattern for the terminal device, one of the plurality of sets of power control parameters for uplink transmit power control, the beam pattern for the terminal device being included in the set of candidate beam pattern that is associated with the selected set of power control parameters”, not the feature of “selecting one of a received plurality of sets of power control parameters for uplink transmit power control, where the selecting is done at and/or with a terminal device”.
 	Furthermore, in response to applicant's arguments against the references individually, the applicant is to be noted that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 	In addition, the applicant also failed to present any valid argument regarding the communication method performed on the network device perspective as recited in independent claim 15.
 	In view of the above reasoning, the examiner believes that all rejections under 35 U.S.C. 103 should be sustained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AHH 								/ALPUS HSU/                                                                                                Primary Examiner, Art Unit 2465